Motion of New Mexico to dismiss Texas's complaint is denied. Motion of Elephant Butte Irrigation District for leave to intervene denied. Motion of El Paso County Water Improvement District No. 1 for leave to intervene denied. Motion of New Mexico State University for leave to file a brief as amicus curiae granted. Motion of New Mexico Pecan Growers for leave to file a brief as amicus curiae granted. The exception of the United States and the first exception of Colorado to the First Interim Report of the Special *350Master (Feb. 13, 2017) are set for oral argument in due course.